Citation Nr: 9910590	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from two separate rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Pursuant to a July 1996 rating 
decision, an evaluation in excess of 10 percent disabling was 
denied for chronic low back strain.  Pursuant to a rating 
action of August 1998, entitlement to individual 
unemployability was also denied. 

Pursuant to an April 1998 rating decision, an increased 
evaluation of 20 percent disabling was granted for chronic 
low back strain.  The veteran has indicated his continued 
disagreement with this evaluation.   

The Board notes that an appeal was also perfected as to the 
issue of an increased evaluation for residuals of a fractured 
left femur; however, the record indicates that this issue was 
withdrawn by the veteran at the time of his January 1999 
videoconference hearing before the Board.  


REMAND

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for his service-connected 
chronic low back strain.  He has also claimed that his 
service-connected disabilities prevent him from obtaining 
employment, and therefore, he is claiming entitlement to a 
total rating based on individual unemployability.

Having reviewed the record, the Board has concluded that 
further evidentiary development must be conducted prior to 
the adjudication of the claims on appeal. Specifically, at 
his January 1999 videoconference hearing, the veteran 
testified that during the past 3-4 years (since the facility 
was opened), he has received all treatment for his back at 
the VA medical facility in West Palm Beach, Florida.  His 
accredited representative also pointed out that the veteran 
has a new VA physician who had recently provided extensive 
treatment for the back.  Although the RO requested the 
veteran's VA treatment records in 1996, these records were 
requested from the Bay Pines VA facility only, and that 
facility responded that there were no records on file for the 
veteran.  

Thus, there are no medical reports of record which document 
the recent treatment for the veteran's back by VA at the West 
Palm Beach medical facility.  In the Board's view, such 
records are necessary to a determination as to whether an 
increased evaluation is warranted for chronic low back 
strain, and these records will be sought on remand.  

In addition, the record indicates that veteran has recently 
been granted disability benefits by the Social Security 
Administration (SSA), and the records used by SSA in making a 
determination as to the veteran's claim have not been 
associated with the claims folder.  In the Board's view, 
these records could provide information which is helpful to a 
determination regarding the veteran's service-connected 
disabilities and the effect of those disabilities on his 
employability.  Thus, these records will be sought on Remand.

On remand, the veteran will also be afforded a new VA 
examination, in order to assess the current nature and 
severity of the symptomatology associated with his chronic 
low back strain.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide information as to 
the dates and location of any recent 
medical treatment which he has received 
for his back, from either VA or private 
sources.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the pertinent records.  In particular, 
the RO should contact the VA medical 
facility in West Palm Beach, Florida, in 
order to request copies of any and all 
medical records which pertain to the 
veteran's treatment for back problems at 
that facility during the past 3-4 years 
(or since the facility was opened, 
whichever is earlier).  The RO should 
also ensure that records of treatment by 
a Dr. Tadros, the veteran's most recent 
VA caregiver, have been associated with 
the claims folder.  

2.  The RO should contact the Social 
Security Administration (SSA), in order 
to request copies of all records which 
were used in making a decision regarding 
the veteran's claim for disability 
benefits.  All correspondence associated 
with this request, to include a negative 
reply, should be documented in the claims 
folder.  If these records cannot be 
obtained, the reasons therefor should be 
identified.  

3.  Upon completion of the foregoing, the 
RO should schedule the veteran for an 
orthopedic examination by a VA physician, 
in order to determine the nature and 
severity of the currently manifested 
symptomatology which is associated with 
his service-connected chronic low back 
strain.  All special tests/studies should 
be conducted as indicated, to include x-
rays, and all objective findings should 
be noted in detail.  The examiner should 
indicate the degree of motion in the 
lumbar spine, and any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1998).  The 
examiner should indicate whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, 
or loss of strength as a result of the 
lumbar spine disability.  38 C.F.R. § 
4.45 (1998).  In addition, the examiner 
should indicate whether the following are 
manifested:  listing of the whole spine 
to the opposite direction; positive 
Goldthwaite's sign; loss of lateral 
motion with osteo-arthritic changes; 
narrowing or irregularity of joint space; 
or abnormal mobility of forced motion.  

If any noted pathology is associated with 
a back disability other than the chronic 
low back strain for which service 
connection has been granted, such 
pathology should be described and 
identified according to etiology.  

The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of this remand and the 
claims folder should be provided 
beforehand.  Complete rationales should 
be provided for any opinions given or 
conclusions reached.  

4.  Upon completion of the foregoing, the 
RO should review the veteran's claim in 
order to determine whether the specified 
evidentiary development has been 
completed.  If not, the RO should take 
the necessary measures to complete such 
development.  Thereafter, the RO should 
review the veteran's claims in order in 
order to determine whether favorable 
outcomes are now warranted.  If the 
decisions remain adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







